ITEMID: 001-101352
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: LOBANOVS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 1. The applicant, Mr Leons Lobanovs, is a Latvian national who was born in 1952 and lives in Daugavpils.
2. The Latvian Government (“the Government”) were represented by their Agent, Mrs Inga Reine.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
1. Alleged ill-treatment and investigation
4. On 13 April 1994, the applicant was found guilty of aggravated infliction of bodily harm and sentenced to nine years' imprisonment. The applicant began to serve his sentence in Jēkabpils prison.
5. On 11 December 1999, due to violations of the internal prison rules, the applicant was transferred from Jēkabpils prison to Grīva prison and on 11 May 2001 he was transferred to Daugavpils prison.
6. According to the applicant, on 29 September 2001 in Daugavpils prison he had felt weak due to being on hunger strike, and had lain down on the floor. A prison guard had approached him and kicked him in the left knee once. A day later another prison guard kicked him in the left side four or five times. Afterwards, on 2 October 2001 the prison guards humiliated the applicant several times by lifting him up together with his bed and throwing it onto the floor.
7. On 1 October 2001 the applicant complained to the prison doctor about permanent pain in his left knee allegedly caused by ill-treatment by a prison guard. According to the medical report the doctor detected a deformation in the joint of the applicant's left knee. It also stated that the knee was not swollen and the skin of the knee was of a normal colour. It was concluded that the deformation of the applicant's left knee was caused by chronic arthrosis. Following another medical examination on 2 October 2001 the applicant was diagnosed with inflammation of the left knee joint.
8. On 26 October 2001 the applicant was transferred to the Central Prison Hospital and on the same day he was admitted to the surgical unit of the hospital, where his previous diagnosis was confirmed.
9. On 29 October 2001 during a medical examination at the hospital the applicant complained of a swollen knee. He also stated that a month ago he had fallen on his left knee.
10. On 10 November 2001 the applicant left the hospital after having received medical treatment and having refused to have his knee operated on.
11. Meanwhile, on 2 November 2001 the applicant had applied to the Specialised Public Prosecutor's Office complaining that from 29 September to 2 October 2001 the Daugavpils prison guards had ill-treated him (see paragraph 6 above). He also complained to the Latvian Prison Administration about the circumstances of his transfer from Daugavpils prison to the Central Prison Hospital between 25 October and 27 October 2001, alleging that he had not been provided with nutrition during the transfer.
12. On 6 November 2001 a prosecutor from the Specialised Public Prosecutor's Office met with the applicant in private and obtained statements from him.
13. On 8 November 2001 the Specialised Public Prosecutor's Office ordered a forensic medical report on the applicant's knee injury.
14. On 13 November 2001 the applicant underwent forensic medical tests. The medical expert's referred to the applicant's medical history by stating, inter alia, that in 1984 the applicant has complained about pain in spine and his right leg. In order to reach a conclusion the experts requested additional medical records from the Central Prison Hospital.
15. On 11 December 2001 the Latvian Prison Administration dismissed the applicant's claim concerning the conditions of his transfer to the Central Prison Hospital.
16. On 12 December 2001 the forensic medical expertise concluded that the swelling in the applicant's left knee was associated with chronic changes to the knee joints caused by deforming arthrosis and bursitis.
17. On 13 December 2001 a prosecutor of the Specialised Public Prosecutor's Office decided not to initiate criminal proceedings regarding the alleged ill-treatment in Daugavpils prison. The decision was supported by the results of the expert report and the results of the internal investigation undertaken by the head of Daugavpils prison. According to the latter, on 29 September, 30 September and 2 October 2001 prison guards had inspected the cell without using any force against the applicant. The applicant did not appeal against the decision to a prosecutor of a higher rank.
18. From 26 July to 10 August 2002 the applicant was repeatedly admitted to the Central Prison Hospital concerning his joint disease.
2. Alleged inference with the applicant's right to respect for his correspondence
19. According to the applicant, on 4 June 2001 he complained to the Prosecutor General that the Grīva prison administration had confiscated complaints he had drafted to various State institutions. He also asked the Office of the Prosecutor to forward his letters, without specifying their contents, to the State Language Centre and the Minister of Justice. The letters to the latter authorities were in a sealed envelope attached to the letter addressed to the Prosecutor General.
20. Following the applicant's inquiry on 9 July 2001 the Office of the Prosecutor General informed the applicant that it had not received his complaint of 4 June 2001.
21. On 18 July 2001, naming the document “a copy of the letter of 4 July 2001”, the applicant sent to the Prosecutor General an identical complaint with attached sealed letters addressed to the Ministry of Justice and the State Language Centre.
22. On 3 August 2001 the Specialized Prosecutor's Office asked the Grīva prison authority to examine the applicant's complaints, whereas the letters addressed to other State institutions were returned to the applicant informing him that they could be sent at his own expense directly to the recipients.
23. On 17 August 2001 the Specialized Public Prosecutor's Office replied to the applicant on the merits of his complaint of 18 July 2001, which was allegedly the copy of the letter from 4 June 2001.
24. On 22 April 2002 the applicant repeatedly asked the Prosecutor General to forward a sealed envelope to the Ministry of Justice.
25. Following the applicant's inquiry on 3 July 2002 the Specialized Public Prosecutor's Office informed the applicant that it had not received his complaint of 22 April 2002.
26. On 29 September and 14 October 2002 the Ministry of Justice received letters from the applicant.
27. Under section 50 of the code convicted persons have the right to write proposals, submissions and complaints to State institutions, public organisations and officials. Proposals, submissions and complaints of convicted persons shall be sent to the appropriate persons and decided in accordance with the procedures prescribed by law. Proposals, submissions and complaints addressed to the prosecutor shall not be monitored and shall be dispatched within twenty-four hours (as worded at the material time).
